                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

Arthur John Laundry,                        )
      Petitioner,                           )
                                            )       No. 2:18-cv-22
-v-                                         )
                                            )       HONORABLE PAUL L. MALONEY
Jack Kowalski,                              )
      Respondent.                           )
                                            )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 22, 2018, Petitioner Arthur Laundry filed a Petition under 28 U.S.C. §

2254, seeking relief from his state conviction, resulting from his guilty plea to a charge of

third-degree criminal sexual conduct. (ECF No. 1.) He then filed a supplement. (ECF No.

3.)

       The Magistrate Judge performed an initial screening and determined that Laundry’s

petition is time-barred, and that he had not satisfied either equitable tolling or actual

innocence. An R & R issued to that effect. (ECF No. 11.)

       Now before the Court is Petitioner’s objection to the R & R. A district court judge

reviews de novo the portions of the R & R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b). Only those objections that are specific are entitled to a de

novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam) (holding the district court need not provide de novo review where the objections are

frivolous, conclusive or too general because the burden is on the parties to “pinpoint those

portions of the magistrate’s report that the district court must specifically consider”). Failure
to file an objection results in a waiver of the issue and the issue cannot be appealed. United

States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140,

155 (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       Here, the magistrate judge accurately recounted the state court procedural history and

concluded that Petitioner had one year from August 25, 2014 to file his habeas petition or

otherwise toll the running of the statute of limitations after he had exhausted his direct

appeals. Petitioner did toll the statute of limitation by filing a motion for relief from the

judgment in state court on June 25, 2014. That motion was then denied on April 28, 2015,

and the Michigan Court of Appeals denied leave to appeal on March 22, 2016, as did the

Michigan Supreme Court on December 28, 2016. Accordingly, Petitioner’s statute of

limitations began to run on December 28, 2016 and expired one year later.

       In his objections, Laundry acknowledges that his petition is untimely but argues for

equitable tolling.

       A petitioner bears the burden of showing that he is entitled to equitable tolling. See

Keenan, 400 F.3d at 420; Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). The Sixth

Circuit repeatedly has cautioned that equitable tolling should be applied “sparingly” by this

Court. See, e.g., Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011);

Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir. 2010); Sherwood v. Prelesnik, 579 F.3d

581, 588 (6th Cir. 2009).



                                                2
       Specifically, a petitioner seeking equitable tolling of the habeas statute of limitations

has the burden of establishing two elements: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way.” Holland, 560 U.S.

at 649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Lawrence v. Florida, 549 U.S.

327, 335 (2007); Hall, 662 F.3d at 750; Akrawi, 572 F.3d at 260.

       The gist of Plaintiff’s argument for equitable tolling is that he relies solely on the

Michigan Department of Corrections for assistance in his legal matters, and that prison

transfers in 2017 rendered him unable to meet his December 28, 2017 deadline.

       Laundry says that he first contacted the legal writing program at Parnall Correctional

Facility on April 6, 2017. He says that “[f]rom the time he first talked to his legal writer” at

Parnall until he was transferred on November 22, 2017, he was working with the legal writer

to   “determine         if   it   was   appropriate     for    him     to    file   a    second

state court collateral attack.” After he was transferred, Laundry says that his new facility did

not have a legal writing program available, and that he eventually got another prisoner to

prepare his petition.

       Petitioner has not met his burden to establish equitable tolling. The fact that Petitioner

is untrained in the law, was proceeding without a lawyer, or may have been unaware of the

statute of limitations for a certain period does not warrant tolling. See Allen, 366 F.3d at 403-

04; see also Craig v. White, 227 F. App’x 480, 482 (6th Cir. 2007); Harvey v. Jones, 179 F.

App’x 294, 299-300 (6th Cir. 2006); Martin v. Hurley, 150 F. App’x 513, 516 (6th Cir. 2005);

Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999) (“[I]gnorance of the law, even for an

incarcerated pro se petitioner, generally does not excuse [late] filing.”). Accordingly, based

                                               3
on the cases cited, the fact that Petitioner was twice transferred to different facilities in 2017

does not warrant equitable tolling, nor does the fact that he spent the better portion of the

year considering whether or not to file a second motion for relief from the judgment in state

court.

         Accordingly, Petitioner cannot meet the exception to the statute of limitations for

petitions under § 2254. Therefore, the Court OVERRULES Petitioner’s objections (ECF

No. 12) and ADOPTS the Magistrate Judge’s Report and Recommendation as the Opinion

of the Court. (ECF No. 11.) The Petition (ECF No. 1) is DENIED. The Court will enter

judgment separately.

         IT IS SO ORDERED.

                                  Certificate of Appealability

         The Court must determine whether a certificate of appealability should be granted.

28 U.S.C. § 2253(c)(2). A certificate should issue if petitioner has demonstrated a “substantial

showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit Court

of Appeals has disapproved issuance of blanket denials of a certificate of appealability.

Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district court must “engage in a

reasoned assessment of each claim” to determine whether a certificate is warranted. Id. at

467. Each issue must be considered under the standards set forth by the Supreme Court in

Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

         Under Slack, to warrant a grant of the certificate, “[t]he petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” 529 U.S. at 484. “A petitioner satisfies this standard by demonstrating

                                                4
that . . . jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this

standard, the Court may not conduct a full merits review, but must limit its examination to a

threshold inquiry into the underlying merit of petitioner’s claims. Id.

       Examining Petitioner’s claims under the standard in Slack, the Court finds that

reasonable jurists would not conclude that this Court’s denial of Petitioner’s claims is

debatable or wrong. The Court thus DENIES Petitioner a Certificate of Appealability.

       IT IS SO ORDERED.

Date: March 25, 2019                                             /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                              5
